
 
 
EXHIBIT 10.3
 
 
INFORMATICA CORPORATION 2009 STOCK INCENTIVE PLAN
 
FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT
 
1.           Grant of Restricted Stock Units.  Informatica Corporation, a
Delaware corporation (the “Company”), hereby grants to Grantee (the “Grantee”)
named in the Notice of Restricted Stock Unit Award (the “Notice”) an Award of
restricted stock units (the “Restricted Stock Units”) as set forth in the
Notice, subject to the terms and provisions of the Notice, this Restricted Stock
Unit Award Agreement (the “Restricted Stock Unit Agreement”) (the Notice and the
Restricted Stock Unit Agreement referred to collectively as the “Agreement”) and
the Company’s 2009 Stock Incentive Plan (the “Plan”) adopted by the Company,
which are incorporated herein by reference.  Unless otherwise defined herein,
the terms defined in the Plan shall have the same defined meanings in this
Restricted Stock Unit Agreement.
 
2.           Company’s Obligation to Pay.  Each Restricted Stock Unit represents
the right to receive a Share on the date it vests.  Unless and until the
Restricted Stock Units will have vested in the manner set forth in Section 3,
Grantee will have no right to payment of any such Restricted Stock Units.  Prior
to actual payment of any vested Restricted Stock Units, such Restricted Stock
Unit will represent an unsecured obligation of the Company, payable (if at all)
only from the general assets of the Company.
 
3.           Vesting Schedule.  Subject to Section 4, the Restricted Stock Units
awarded by this Agreement will vest in Grantee according to the vesting schedule
set forth in the Notice, subject to Grantee’s Continuous Service through each
such date.
 
4.           Forfeiture upon Termination of Continuous Service.  Notwithstanding
any contrary provision of this Agreement, if Grantees ceases to provide
Continuous Service for any or no reason, the then-unvested Restricted Stock
Units awarded by this Agreement will thereupon be forfeited at no cost to the
Company and Grantee will have no further rights thereunder.
 
5.           Payment after Vesting.
 
(a)           Any Restricted Stock Units that vest in accordance with Section 3
will be paid to Grantee (or in the event of Grantee’s death, to his or her
estate) in whole Shares, subject to Grantee satisfying any applicable tax
withholding obligations as set forth in Section 7.  Subject to the provisions of
Section 5(b), the vested Restricted Stock Units will be paid in Shares on or as
soon as practicable after vesting, but in each such case no later than the date
that is two-and-one-half (2 ½) months from the later of (i) the end of the
Company’s tax year that includes the vesting date, or (ii) the end of Grantee’s
tax year that includes the vesting date.
 
(b)           Notwithstanding anything in the Plan or this Agreement to the
contrary, if the vesting of the balance, or some lesser portion of the balance,
of the Restricted Stock Units is accelerated in connection with the Grantee
ceasing to provide Continuous Service (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Grantee is a “specified
employee” within the meaning of Section 409A at the time of such termination of
Continuous Service, and (y) the payment of such accelerated Restricted Stock
Units will result in the

 
 

--------------------------------------------------------------------------------

 

imposition of additional tax under Section 409A if paid to Grantee on or within
the six (6) month period following Grantee’s termination of Continuous Service,
then the payment of such accelerated Restricted Stock Units will not be made
until the date six (6) months and one (1) day following the date of Grantee’s
termination of Continuous Service, unless Grantee dies following his or her
termination of Continuous Service, in which case, the Restricted Stock Units
will be paid in Shares in accordance with Section 6 as soon as practicable
following his or her death.  It is the intent of this Agreement to comply with
the requirements of Section 409A so that none of the Restricted Stock Units
provided under this Agreement or Shares issuable thereunder will be subject to
the additional tax imposed under Section 409A, and any ambiguities herein will
be interpreted to so comply.  For purposes of this Agreement, “Section 409A”
means Section 409A of the Code, and any Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to time.
 
6.           Payments after Death.  Any distribution or delivery to be made to
Grantee under this Agreement will, if Grantee is then deceased, be made to
Grantee’s designated beneficiary, or if no beneficiary survives Grantee, the
administrator or executor of Grantee’s estate.  Any such transferee must furnish
the Company with (a) written notice of his or her status as transferee, and
(b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
 
7.           Withholding of Taxes.  When Shares are issued as payment for vested
Restricted Stock Units, the Company (or the employing Subsidiary or Affiliate)
will withhold a portion of the Shares that have an aggregate market value
sufficient to pay the minimum federal, state and local income, employment and
any other applicable taxes required to be withheld by the Company (or the
employing Subsidiary or Affiliate) with respect to the Shares, unless the
Company, in its sole discretion, requires the Grantee to make alternate
arrangements satisfactory to the Company for such withholdings in advance of the
arising of any withholding obligations.  No fractional Shares will be withheld
or issued pursuant to the grant of Restricted Stock Units and the issuance of
Shares hereunder.  Notwithstanding any contrary provision of this Agreement, no
certificate representing the Shares will be issued to Grantee, unless and until
all income, employment and other taxes which the Company determines must be
withheld with respect to such Shares have been withheld.  Grantee will
permanently forfeit the Restricted Stock Units if the Grantee fails to comply
with his or her obligations in connection with the payment of required tax
withholding described in this Section.  All income and other taxes related to
the Restricted Stock Unit award and any Shares delivered in payment thereof are
the sole responsibility of the Grantee.
 
8.           Rights as Stockholder.  Neither Grantee nor any person claiming
under or through Grantee will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder,
unless and until certificates representing such Shares will have been issued,
recorded on the records of the Company or its transfer agents or registrars, and
delivered to Grantee.
 
9.           No Effect on Service.  Grantee acknowledges and agrees that the
vesting of the Restricted Stock Units pursuant to Section 3 hereof is earned
only by Grantee continuing to provide Continuous Service through the applicable
vesting dates (and not through the act of being hired or acquiring Shares
hereunder).  Grantee further acknowledges and agrees that this

 
2

--------------------------------------------------------------------------------

 

Agreement, the transactions contemplated hereunder and the vesting schedule set
forth herein do not constitute an express or implied promise of Grantee
continuing to provide Continuous Services for the vesting period, for any
period, or at all, and will not interfere with Grantee’s right or the right of
the Company (or the Parent or Subsidiary employing or retaining Grantee) to
terminate Grantee’s Continuous Service at any time, with or without cause.
 
10.           Address for Notices.  Any notice to be given to the Company under
the terms of this Agreement will be addressed to the Company at Informatica
Corporation, 100 Cardinal Way, Redwood City, California, 94063, or at such other
address as the Company may hereafter designate in writing.
 
11.           Grant is Not Transferable.  Except to the limited extent provided
in Section 6, this grant and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process.  Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.
 
12.           Binding Agreement.  Subject to the limitation on the
transferability of this grant contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.
 
13.           Additional Conditions to Issuance of Stock.  If at any time the
Company will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to Grantee
(or his or her estate), such issuance will not occur unless and until such
listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the
Company.  Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation.  The Company will make all reasonable efforts to meet the
requirements of any such state or federal law or securities exchange and to
obtain any such consent or approval of any such governmental authority.
 
14.           Plan Governs.  This Agreement is subject to all terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.
 
15.           Administrator Authority.  The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Grantee, the
Company and all other interested persons.  No member of the Administrator will
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Agreement.

 
3

--------------------------------------------------------------------------------

 

16.           Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to Restricted Stock Units awarded under
the Plan or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Grantee’s consent to participate in the Plan by
electronic means.  Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
 
17.           Captions.  Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.
 
18.           Agreement Severable.  In the event that any provision in this
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Agreement.
 
19.           Modifications to the Agreement.  This Agreement constitutes the
entire understanding of the parties on the subjects covered.  Grantee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained
herein.  Modifications to this Agreement or the Plan can be made only in an
express written contract executed by a duly authorized officer of the
Company.  Notwithstanding anything to the contrary in the Plan or this
Agreement, the Company reserves the right to revise this Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Grantee, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A of the Code in
connection to this Award of Restricted Stock Units.
 
20.           Governing Law.  This Award Agreement shall be governed by the laws
of the State of California, without giving effect to the conflict of law
principles thereof.  For purposes of litigating any dispute that arises under
this Award of Restricted Stock Units or this Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of California, and agree
that such litigation shall be conducted in the courts of San Mateo County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this Award of Restricted
Stock Units is made and/or to be performed.
 

 
4

--------------------------------------------------------------------------------

 

 
INFORMATICA CORPORATION 2009 STOCK INCENTIVE PLAN
 
FORM OF NOTICE OF RESTRICTED STOCK UNIT AWARD


 

Grantee’s Name and Address:                                               

 
                                                    
 
You have been granted an Award of restricted stock units (“Restricted Stock
Units”), subject to the terms and conditions of this Notice of Restricted Stock
Unit Award (the “Notice”), the Informatica Corporation 2009 Stock Incentive Plan
(the “Plan”) and the Restricted Stock Unit Award Agreement (the “Restricted
Stock Unit Agreement”) as follows:
 
 

    Award Number:              Date of Award:            Vesting Commencement
Date:           Total Number of Restricted Stock
Units:                                                   

 
                                                  
Vesting Schedule:
 
Subject to Grantee’s Continuous Service and other limitations set forth in this
Notice, the Plan and the Restricted Stock Unit Agreement, the Restricted Stock
Units will vest in accordance with the following schedule:
 
__________________________________________________________
 
IN WITNESS WHEREOF, the Company and Grantee have executed this Notice and agree
that the Award of Restricted Stock Units is to be governed by the terms and
conditions of this Notice, the Plan, and the Restricted Stock Unit Agreement.


 
Informatica Corporation,
a Delaware corporation
       
By:
   

 
Title:
         

 
          
 

 
5

--------------------------------------------------------------------------------

 



 
GRANTEE ACKNOWLEDGES AND AGREES THAT THE RESTRICTED STOCK UNITS SHALL VEST, IF
AT ALL, ONLY DURING THE PERIOD OF GRANTEE’S CONTINUOUS SERVICE (NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED THE RESTRICTED STOCK UNITS OR RECEIVING SHARES
HEREUNDER).  GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
NOTICE, THE RESTRICTED STOCK UNIT AGREEMENT, OR THE COMPANY’S 2009 STOCK
INCENTIVE PLAN SHALL CONFER UPON GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION
OF GRANTEE’S CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH
GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE GRANTEE’S CONTINUOUS
SERVICE, WITH OR WITHOUT CAUSE.


Grantee acknowledges receipt of a copy of the Plan and the Restricted Stock Unit
Agreement, and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts the grant of Restricted Stock Units
subject to all of the terms and provisions hereof and thereof.  Grantee has
reviewed this Notice, the Plan, and the Restricted Stock Unit Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice, and fully understands all provisions of this Notice, the
Plan, and the Restricted Stock Unit Agreement.  Grantee hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under this Notice, the Plan or the
Restricted Stock Unit Agreement.  Grantee further agrees to notify the Company
upon any change in the residence address indicated in this Notice.




Dated:
______________________                                                                                            Signed:
___________________________________
                                                                                    
Grantee
 

 
6

--------------------------------------------------------------------------------

 
